DENNIS, Justice,
concurring.
This being the only matter before the Court, I join in the holding that the trial judge erred in assessing a fine against the city when no evidence had been introduced as to whether an inventory search of the impounded vehicle had been made. However, I question why the city found it necessary to impound Parker’s vehicle in the first place. The defendant lived only a block away and relatives were on the scene who could have arranged for the safekeeping and proper disposition of the vehicle.
LEMMON, J., concurs and assigns reasons.